Citation Nr: 0033851	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  98-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased evaluation for sick sinus 
syndrome with a pacemaker, currently evaluated as 30 percent 
disabling. 

3.  Entitlement to extension of a temporary total evaluation 
based upon hospitalization or treatment for a service-
connected disability.  

4.  Entitlement to a total evaluation based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1941 until 
November 1966.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho. 


FINDING OF FACT

The veteran suffers from post-traumatic stress disorder 
secondary to service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).  The evidence necessary to establish the 
occurrence of a stressor during service to support the claim 
for post-traumatic stress disorder will vary depending on 
whether the veteran was "engaged in combat with enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1933).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  However, 
if it is determined that veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  

In such cases, the record must contain service records or 
other supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
requires that such corroboration be found in the service 
medical records; rather, the VA must consider whether the 
veteran's account of his stressors is inconsistent with the 
available service records.  See Doran v. Brown, 6 Vet. App. 
289 (1994).

Service records confirm that the veteran participated in 
combat during World War II as an airplane gunner by flying 
over enemy occupied territory of France.  He was a prisoner 
of war in Germany for 28 months from December 1942 to May 
1945.  A January 1993 entry reflects an impression of post-
traumatic stress disorder associated with a history of World 
War II combat, as well as dysthymia and depression.  

The RO has accepted the veteran's stressors as confirmed 
based upon the veteran's history of service, as does the 
Board.  Additional medical evidence, however, raises some 
question as to the nature, if any, of a current psychiatric 
disorder.  

A February 1998 report associated with an admission for a 
pace maker implant reflects, among a number of diagnoses, a 
diagnosis of anxiety disorder.  However, in June 1998, the 
veteran underwent a VA examination for post-traumatic stress 
disorder.  The examiner observed that the veteran underwent a 
POW protocol examination in September 1984, at which time the 
veteran was felt not to warrant a diagnosis of post-traumatic 
stress disorder.  The June 1998 examiner determined that the 
veteran continued to not warrant an Axis I mental health 
diagnosis.  

In June 1999, the veteran was afforded a review of the claims 
file by two other VA examiners who determined that it was not 
necessary to interview the veteran and that they had before 
them ample medical evidence.  The examiners concluded that 
despite the fact that the veteran suffered from considerable 
trauma during World War II, the veteran did not suffer from 
post-traumatic stress disorder or any other anxiety disorder.  

There is at least one medical opinion that the veteran 
suffers from some form of anxiety disorder and one diagnosis 
of post-traumatic stress disorder.  The Board is cognizant of 
this veteran's service record over many years, his duties and 
combat, and the stressors he encountered.  The undersigned is 
as impressed with the veteran as the examiners who have 
evaluated him.  While he has made a very good adjustment 
following service, it is difficult to conclude he does not 
have the underlying emotional ailment at times.  The Board 
finds that, in light of the entire record, the evidence can 
be considered in equipoise and warrants resolving reasonable 
doubt in the veteran's behalf.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  


REMAND

The Board notes, as did the RO, that in the course of this 
appeal, substantive changes were made to the schedular 
criteria for cardiovascular disorders.  See 61 Fed. Reg. 
65207-65224 (1997).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

In February 1998, the veteran underwent placement of a 
pacemaker.  In March 1998, the veteran was again hospitalized 
in connection with an infected pacemaker pocket.  Sick sinus 
syndrome with a pacemaker has been evaluated as 30 percent 
disabling, and a 100 percent temporary total evaluation has 
been established, from February 6, 1998 to May 1, 1998, in 
connection with the veteran's periods of hospitalization in 
February and March 1998.  

Treatment records also reflect that the veteran was 
hospitalized in December 1998 in connection with complaints 
of syncope.  A December 1998 report from the emergency 
department reflects an assessment of pacemaker failure, and a 
May 1999 statement from the veteran's wife reflects that the 
veteran "slowed down" since his hospitalization in 
December.  

Although the veteran underwent an evaluation in September 
1998 during which the veteran achieved a workload of 6 METs, 
the veteran has not undergone a VA cardiovascular examination 
since the December 1998 hospitalization.  A January 1999 
entry in treatment records reflects the results of a 
cardiovascular exercise treadmill test, but does not report 
the results in terms of METs achieved.  A new examination for 
the purpose of ascertaining the veteran's current level of 
impairment, therefore, is warranted.  

Furthermore, the claims file does not reflect a VA medical 
opinion as to whether the veteran's initial periods of 
hospitalization in February and March 1998 were accompanied 
by a required period of convalescence and, if so, the length 
of any likely period of convalescence.  Convalescent ratings 
are available as follows.

A total disability rating (100 percent) will be 
assigned without regard to other provisions of the 
rating schedule when it is established by report at 
hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that 
entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of 
hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from 
the first day of the month following such hospital 
discharge or outpatient release.  The termination 
of these total ratings will not be subject to 
§3.105(e) of this chapter.  Such total rating will 
be followed by appropriate schedular evaluations.  
When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will 
be scheduled and considered prior to the 
termination of a total rating under this section.
(a) Total ratings will be assigned under this 
section if treatment of a service-connected 
disability resulted in:
(1)  Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery 
March 1, 1989.
(2)  Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body 
cast, or the necessity for house confinement, or 
the necessity for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited). 
(3)  Immobilization by cast, without surgery, of 
one major joint or more. 
A reduction in the total rating will not be subject 
to §3.105(e) of this chapter.  The total rating 
will be followed by an open rating reflecting the 
appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular 
evaluation, a physical examination will be 
scheduled prior to the end of the total rating 
period.
(b)  A total rating under this section will require 
full justification on the rating sheet and may be 
extended as follows:
(1)  Extensions of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraph 
(a)(1), (2), or (3) of this section. 
(2)  Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made 
under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.  

38 C.F.R. § 4.30.  

Neither the statement of the case, nor the supplemental 
statement of the case reflect that 38 C.F.R. § 4.30 was cited 
as part of the RO's analysis.  However, the analysis 
contained in the supplemental statement, which reflects that 
temporary total disability is available following surgery 
which necessitates at least one month of convalescence or 
surgery with severe post-operative residuals, reflects 
consideration of the criteria underlying 38 C.F.R. § 4.30.  
The issue of whether the veteran is entitled to a 
convalescent rating is therefore before the Board, as part of 
the issue of entitlement to a temporary total evaluation 
following hospitalization or treatment for a service-
connected disability.  An opinion by an examiner concerning 
the actual period of convalescence required in this case, 
therefore, would be pertinent to the Board's determination 
with respect to an issue on appeal. 

In addition to sick sinus syndrome with a pacemaker, service 
connection is in effect for hiatal hernia with duodenal ulcer 
and for conjunctivitis.  An examination for ascertaining the 
impact of the veteran's various disabilities would be 
relevant to determining whether the veteran's disabilities 
either separately or taken together would preclude gainful 
employment.  

Therefore, this case is REMANDED for the following 
development:

1.  The veteran should be afforded an 
examination by an appropriate examiner to 
ascertain the severity of sick sinus 
syndrome with a pacemaker.  The examiner 
should afford the veteran a stress test 
and indicate that workload, expressed in 
METs, that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  The 
examiner should also indicate whether 
there is left ventricular dysfunction 
and, if so, the ejection fraction.  The 
examiner should indicate whether there is 
cardiac hypertrophy and whether there is 
congestive heart failure.  The examiner 
should indicate whether there has been a 
hospital admission for a sustained 
ventricular arrhythmia or for ventricular 
aneurysmectomy and whether an automatic 
implantable cardioverter-defibrillator 
(AICD) is in place.  

The examiner should report any other 
pertinent findings and, after reviewing 
the claims file, should indicate whether 
the veteran's disability results in Stoke 
Adams attacks several times per year 
despite the use of medication or 
management by a pace maker.  The examiner 
should also review the claims file and 
indicate whether the veteran's 
hospitalizations in February 1998 and 
March 1998 required a period of 
convalescence.  If so, the examiner 
should identify the point in time at 
which the veteran likely convalesced.  
Finally, the examiner should indicate 
whether sick sinus syndrome either 
standing alone, or taken together with 
hiatal hernia and conjunctivitis, is so 
significant the it precludes employment.  
The claims file must be available to the 
examiner for review.

2.  The veteran should be afforded a 
general medical examination to ascertain 
the severity of hiatal hernia and 
duodenal ulcer.  The examiner should 
report all symptomatology associated with 
those two disabilities.  The examiner 
should also offer an opinion as to 
whether any of the veteran's service 
connected disabilities, either alone or 
taken together with the other service-
connected disabilities, is so significant 
the it precludes employment.  The claims 
file must be available to the examiner 
for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  The RO should consider, among other things, the 
effect of 38 C.F.R. § 3.40.  The RO should also consider 
whether 38 C.F.R. § 4.104, diagnostic code 7015 (1997) 
requires a total evaluation for a year from surgery based 
upon insertion of a permanent pace maker.  If the benefit 
sought is not granted, the appellant should be furnished a 
supplemental statement of the case, and be afforded the 
appropriate time period to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



